TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-12-00164-CV



        Wilks Ranch Texas Ltd.; Frac Tech Services, LLC; and the City of Cisco, Texas,
                                         Appellants

                                                v.

          The Public Utility Commission of Texas; Barry T. Smitherman, Chairman;
        Donna L. Nelson, Commissioner; Kenneth W. Anderson, Jr., Commissioner; and
                           Lone Star Transmission, LLC, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GN-11-000571, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants have filed an unopposed motion to abate the appeal. They state that the

underlying dispute may become moot within the next 60 to 90 days but the timing remains

unclear. Accordingly, we grant the motion and abate the appeal. All appellate deadlines will be

tolled during the period of abatement. Absent further order of this Court, this appeal will be

automatically reinstated on July 15, 2013. The parties are directed to file either a status report

or a motion to dismiss by that date.
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Abated

Filed: April 18, 2013




                                              2